     Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 1 of 18 PageID #: 811



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


UNITED STATES OF AMERICA


v.                                    CRIMINAL ACTION No. 2:00-00130-1


KENNI RAYMON ALONZO


                        MEMORANDUM OPINION AND ORDER


              Pending are the defendant’s pro se letter-form motion

for appointment of counsel, filed by the Clerk on March 8, 2019

(ECF No. 382), the defendant’s duplicate pro se letter-form

motion for appointment of counsel, filed by the Clerk on March

11, 2019 (ECF No. 384), and the defendant’s pro se letter-form

motion for compassionate release, filed by the Clerk on August

21, 2020 (ECF No. 393).


                                I.    Background


              On November 13, 2000, the defendant was convicted

following a jury trial of conspiracy to distribute in excess of

50 grams of cocaine base, in violation of 21 U.S.C. § 846 (Count

One); distribution of a quantity of cocaine base, in violation

of 21 U.S.C. § 841(a)(1) (Count Five); and the use, carry, or

possession of a firearm during, in relation to, and in
    Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 2 of 18 PageID #: 812



furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A) (Count Six).          See ECF No. 174; ECF No.

191.


             At sentencing, the Counts One and Five drug offenses

were grouped together pursuant to § 3D1.2(d) of the 2000 version

of United States Sentencing Guidelines then in effect.              See ECF

No. 348 at 11 (presentence investigation report (“PSR”)); ECF

No. 191 at 7 (statement of reasons adopting PSR except as

provided); see also U.S.S.G. § 3D1.2(d) (2000).             With respect to

Counts One and Five, the court found the defendant responsible

for at least 50 grams of cocaine base, which, under the 2000

Sentencing Guidelines, resulted in a base offense level of 32.

See ECF No. 191 at 7; see also U.S.S.G § 2D1.1(c)(4) (2000).

Application of a leadership-role enhancement would have resulted

in a total offense level of 36; however, because the statutory

maximum sentence for Count One was life and a career-offender

enhancement applied, the defendant’s total offense level was 37.

See ECF No. 191 at 8; ECF No. 348 at 11-12; see also U.S.S.G. §§

3B1.1(a), 4B1.1, (2000). 1       The career-offender provision also

resulted in a criminal history category VI, which, when combined



1 As the court has previously noted, page 6 of the judgment order
“contains a clerical error in that the defendant’s Total Offense
Level is set forth as being 38, rather than 37 as correctly set
forth on page 6.1.” ECF No. 370.



                                       2
  Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 3 of 18 PageID #: 813



with the total offense level, yielded a guidelines range of 360

months to life in prison.      See ECF No. 191 at 8; see also

U.S.S.G. § 4B1.1 (2000); U.S.S.G. ch. 5 pt. A (2000) (sentencing

table).


           With respect to the Count Six firearm offense, the

court determined that the guidelines term was five years’

imprisonment – the statutory minimum term – to be served

consecutively to the prison terms imposed for the Counts One and

Five drug offenses.     See ECF No. 191 at 7; ECF No. 348 at 12;

see also 18 U.S.C. § 924(c)(1)(A)(i), (D)(ii) (2000); U.S.S.G.

§§ 2K2.4, 5G1.2(a) (2000).


           On February 15, 2001, the court imposed an aggregate

term of 420 months’ imprisonment.         See ECF No. 191 at 2.      The

aggregate term consisted of a 360-month term (the low end of the

guideline range) imposed for Count One to run concurrently with

a 20-year term (the statutory maximum) imposed for Count Five,

followed by a consecutive 60-month term (the guidelines term)

imposed for Count Six.      See id.


           In 2008, the defendant moved for a reduction in

sentence based on a 2007 amendment to § 2D1.1 of the guidelines,

which reduced the base offense levels associated with cocaine

base offenses and was made retroactively applicable in 2008.

See ECF No. 315; see also U.S.S.G. App. C Amend. 706, 713.             In


                                      3
    Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 4 of 18 PageID #: 814



2009, The court granted the defendant’s motion and – after

determining that an amended total offense level of 36, resulting

in an amended guidelines range of 324 to 405 months’

imprisonment, applied for Counts One and Five – reduced the

defendant’s sentence to 324 months for Count One (still running

concurrently with the 20-year term for Count Five), to be

followed by the consecutive 60-month term for Count Six.               See

ECF No. 325. 2     The defendant’s subsequent motions, filed in 2012

and 2018, to reduce his sentence based on later guidelines

amendments were denied.        See ECF No. 360; ECF No. 366; ECF No.

367; ECF No. 368; 370.


             On March 8, 2019, following enactment of the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), the

defendant filed a pro se letter-form motion asking for the court

to appoint counsel to represent him in seeking relief under §

404 of the Act.      See ECF No. 382.      On March 11, 2019, the

defendant filed a duplicate pro se letter-form motion requesting

appointment of counsel.        See ECF No. 384.      Following the first




2 In a July 5, 2018 order, the court noted that it had
“improvidently granted” the defendant’s motion for a reduced
sentence, explaining that, because the defendant’s sentence was
based on his career-offender designation, he had not been
eligible for the reduction he received. See ECF No. 370.
Nevertheless, the defendant is currently serving the reduced
324-month term for Count One.



                                       4
  Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 5 of 18 PageID #: 815



of these motions, the court, on March 8, 2019, appointed the

Office of the Federal Public Defender to represent the defendant

in seeking First Step Act relief.        See ECF No. 383.


           The defendant, through appointed counsel, filed a

memorandum on May 22, 2019, and a supplemental memorandum on

February 18, 2020, seeking relief under § 404 of the First Step

Act.   See ECF No. 386; ECF No. 387.       On May 28, 2020, he also

filed, through appointed counsel, a second supplemental

memorandum arguing for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), as modified by the First Step Act, in

light of the COVID-19 pandemic.        See ECF No. 390.     On June 2,

2020, the court entered an order directing the government to

file a response to the memoranda by June 21, 2020.           See EFC No.

391.   On June 19, 2020, the government filed its response.            See

ECF No. 392.    On August 21, 2020, the defendant filed a pro se

letter-form motion raising further arguments for First Step Act

relief.   See ECF No. 393.


                             II.   Discussion


           The defendant’s submissions seek relief under § 404 of

the First Step Act as well as under the compassionate-release

statute, § 3582(c)(1)(A)(i), that was modified by the First Step

Act.   The court addresses these bases for relief in turn.



                                     5
     Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 6 of 18 PageID #: 816



A.      Section 404 of the First Step Act


              When presented with a motion for a reduction in

sentence under § 404 of the First Step Act, the court must first

determine whether the defendant’s sentence is eligible for the

court’s consideration of the motion on its merits.              See United

States v. Lancaster, 997 F.3d 171, 174 (4th Cir. 2021).               A

sentence is eligible if:

        1.    the sentence is for a “covered offense,” meaning for
              “‘a violation of a Federal criminal statute the
              statutory penalties for which were modified by section
              2 or 3 of the Fair Sentencing Act of 2010, and that
              was committed before August 3, 2010’”;

        2.    “the motion for a reduction is “addressed to the court
              that imposed the subject sentence”; and

        3.    the sentence was not either (a) “‘previously imposed
              or previously reduced’ [in accordance with] the Fair
              Sentencing Act” or (b) “the subject of a motion made
              [under § 404] after enactment of the First Step Act
              that was denied ‘after a complete review of the motion
              on the merits.’”

Id. at 174-75 (quoting First Step Act, § 404(b), 132 Stat. at

5222).


              The defendant’s sentence is eligible for merits

consideration. 3      First, the defendant’s sentence, with respect to




3 The government concedes that the defendant’s sentence is
eligible for consideration of § 404 relief on the merits. See
ECF No. 392 at 1, 8.



                                        6
    Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 7 of 18 PageID #: 817



Count One, 4 was imposed for a violation of § 846 – based on a

conspiracy to distribute in excess of 50 grams of cocaine base,

a violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii) –

committed prior to August 3, 2010, which is a covered offense.

See Gravatt, 953 F.3d at 263 (violation of § 846 based on

violation of § 841(a)(1) and (b)(1)(A)(iii) prior to August 3,

2010, is a covered offense). 5        Next, the defendant’s requests for

relief are addressed to this court, which imposed the sentence

the defendant is now serving.         Finally, the defendant’s sentence

was not imposed, and has not been reduced, in accordance with




4 Although the defendant’s Count Five conviction, standing alone,
would not be a covered offense because it was not for a
violation of a statute whose penalties were modified by the Fair
Sentencing Act, see United States v. Terry, 141 S. Ct. 1858
(2021), a defendant may be eligible for First Step Act relief
even if he is convicted of both an offense that is covered and
an offense that is not covered, see United States v. Gravatt,
953 F.3d 258, 264 (4th Cir. 2020). In any event, the defendant
has completed the 20-year prison term imposed for Count Five, so
it is unnecessary for the court to determine whether relief
would be warranted with respect to that offense.
5 Prior to the Fair Sentencing Act, a violation of § 841(a)(1)
involving 50 grams or more of cocaine base carried a statutory
prison term of no less than 10 years and no more than life. See
21 U.S.C. § 841(b)(1)(A)(iii) (2009). After the Fair Sentencing
Act’s modifications, a violation of § 841(a)(1) involving more
than 28 grams but less than 280 grams of cocaine base carried a
statutory prison term of no less than 10 and no more than 40
years. See 21 U.S.C. § 841(b)(1)(A)(iii), (B)(iii) (2010). The
Fair Sentencing Act thus “derivatively” reduced sentences for an
§ 846 violation based on a conspiracy involving 50 grams or more
of cocaine base. Lancaster, 997 F.3d at 173, 175 (citing
Gravatt, 953 F.3d at 259).



                                       7
  Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 8 of 18 PageID #: 818



the Fair Sentencing Act, nor has it been the subject of a motion

decided by the court on the merits brought pursuant to § 404 of

the First Step Act.


           Upon determining that a sentence is eligible for

consideration under § 404(b), the court has “discretion to

impose a reduced sentence as if the Fair Sentencing Act were in

effect at the time the covered offense was committed.”

Lancaster, 997 F.3d at 175.        “To determine the sentence that the

court would have imposed under the Fair Sentencing Act, the

court must engage in a brief analysis that involves the

recalculation of the Sentencing Guidelines in light of

‘intervening case law’ and a brief reconsideration of the

factors set forth in 18 U.S.C. § 3553(a).”           Id. (internal

citations omitted) (quoting United States v. Chambers, 956 F.3d

667, 672 (4th Cir. 2020)).       “[I]n considering the §

3553(a) factors, the court can take into account a defendant’s

conduct after his initial sentencing.”         Id.    “If, after

conducting th[is] analysis, the court determines that the

sentence would not be reduced, then no relief under the First

Step Act is indicated.”      Id.


           With respect to recalculating the guidelines range,

the defendant, through counsel, asserts that the current 2018

version of the Sentencing Guidelines should be used to



                                      8
  Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 9 of 18 PageID #: 819



recalculate his range.      See ECF No. 386 at 4; ECF No. 387 at 4.

Although not entirely clear from his briefing, the defendant

appears to argue that his guidelines range under the 2018

version begins at 360 months.       Compare ECF No. 386 at 3-4

(arguing recalculated range is 262 to 327 months), with ECF No.

387 at 4-5 & n.3 (arguing recalculated range begins at 360

months in light of career-offender enhancement).           For its part,

the government agrees with the defendant that the 2018 version

of the Sentencing Guidelines should be used to recalculate the

guidelines range.     See ECF No. 392 at 5.      However, the

government argues that the recalculated range is 262 to 327

months for Count One followed by a guidelines term of 60 months

for Count Six.    See id. at 8-9.


           Despite the parties’ apparent agreement regarding the

use of the 2018 version of the Sentencing Guidelines, the court

concludes that it is appropriate to use the 2000 version to

recalculate the defendant’s guidelines range for purposes of §

404 analysis.    See United States v. Davis, 824 F. App’x 191, 193

(4th Cir. 2020) (explaining, in context of motion for sentence

reduction under § 404, that “it [i]s not incumbent upon the

district court to consider a revised Guidelines range in




                                     9
    Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 10 of 18 PageID #: 820



accordance with the current version of the Guidelines manual”). 6

Under the 2000 version, if the Fair Sentencing Act had applied

at the time of the defendant’s sentencing, the base offense

level for Count One would still be 32, see U.S.S.G. §

2D1.1(a)(3), (c)(4) (2000), but the total offense level

following application of the leadership-role and career-offender

enhancements would be 36, see ECF No. 191 at 8; U.S.S.G. §§

3B1.1(a), 4B1.1 (2000). 7       In light of the career-offender

provision, criminal history category VI would still apply.               See

U.S.S.G. § 4B1.1 (2000); see also United States v. Canter, 664

F. App’x 347, 349 (4th Cir. 2016) (category VI applies under §

4B1.1 regardless whether the court applies the offense level

from the career-offender table).            A total offense level of 36 in




6 Employing the 2018 version, the guidelines range for Counts One
and Six together would be 360 months to life in prison, with at
least 60 months of that term ordered to run consecutively to the
remainder of the term. See U.S.S.G. §§ 2D1.1(a), (c)(8),
2K2.4(c), 3B1.1(a), 4B1.1, 5G1.2(e) (2018); id. ch. 5 pt. A.
Because application of the 2018 version arguably provides for a
higher sentencing range than the 2000 version, the court notes
that application of the 2018 version might raise concerns of an
Ex Post Facto Clause violation. See United States v. Abed, 3
F.4th 104, 113 (4th Cir. 2021).
7 The defendant does not contest, and appears to concede, that he
still qualifies for the guidelines career-offender enhancement.
See ECF No. 387 at 4-9. Rather than dispute the enhancement’s
applicability, the defendant, as discussed further below, argues
for a downward variance from the recalculated guidelines range
on the ground that the enhancement is “fundamentally flawed.”
Id. at 5.


                                       10
 Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 11 of 18 PageID #: 821



criminal history category VI would yield a guidelines range of

324 to 405 months’ imprisonment, see U.S.S.G. ch. 5 pt. A

(sentencing table) (2000).      The guidelines term for Count Six

would remain five years’ imprisonment to be served consecutively

to the Count Five prison term.       See 18 U.S.C. § 924(c)(1)(A)(i),

(D)(ii) (2000); U.S.S.G. §§ 2K2.4, 5G1.2(a) (2000).


           The sentence the defendant is currently serving is

within the recalculated guidelines range.         As set forth earlier,

in light of his 2009 sentence reduction, the defendant is now

serving a 324-month prison term for Count One (at the low end of

the recalculated guidelines range) followed by a 5-year

consecutive prison term for Count Six (the recalculated

guidelines term).


           With respect to the § 3553(a) factors, the defendant

raises two arguments.     First, he argues that his original

sentence – imposed prior to the Supreme Court’s pronouncement in

United States v. Booker, 543 U.S. 220 (2005), that the

guidelines are advisory and not mandatory – is driven largely by

the career-offender enhancement and that now, post-Booker,

sentencing courts routinely sentence career offenders

significantly below the advisory guideline range because the

enhancement does not take into account the circumstances of the

predicate offenses.     See ECF No. 387 at 4-7.       The defendant



                                    11
    Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 12 of 18 PageID #: 822



argues that sentencing courts are most likely to vary downward

from a guidelines range to negate a career-offender enhancement

when the predicate convictions are for drug offenses, rather

than violent offenses.        See id.    In this vein, the defendant

points out that only one of his prior convictions was for a

violent offense and that the two other prior convictions were

for relatively minor drug offenses.           See id.; see also ECF No.

348 at 11-15. 8


              Second, the defendant argues that his conduct after

his initial sentencing while he has been incarcerated favors a

variance.      See ECF No. 387 at 7-9.       He points out that he has

incurred no sanctions over the more than 21 years he has been

imprisoned.      See United States v. Spotts, Nos. 3:00-cr-0647;

3:98-00047-01, 2019 WL 6521981, at *2 (S.D.W. Va. Dec. 3, 2019)

(finding it “[s]omewhat remarkabl[e]” that the defendant

“accumulated no more than twelve sanctions over the course of

his nearly twenty-two year term of incarceration” and ultimately

granting § 404 relief).         He further points to the numerous



8 To the extent the defendant argues that his 1999 Michigan
conviction for felonious assault would no longer qualify as a
predicate conviction, see ECF No. 348 at 14; ECF No. 378 at 6-7,
the argument appears to be misguided, see United States v.
Harris, 853 F.3d 318 (6th Cir. 2017) (concluding that conviction
under Michigan’s felonious assault statute qualifies as a
predicate conviction for a crime of violence for purposes of the
career-offender enhancement).



                                        12
 Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 13 of 18 PageID #: 823



educational programs he has completed as well as accolades from

his employment supervisor.      See ECF No. 387 at 7-9; see also ECF

No. 387-1; ECF No. 387-2; ECF No. 387-3.


           In light of these circumstances, the defendant

requests that the court reduce his sentence to an aggregate term

of 322 months in prison, comprised of a 262-month term for Count

One and a consecutive 60-month term for Count Six.           The court

notes that, if the defendant were sentenced under the 2000

version of the Sentencing Guidelines without the career-offender

enhancement, and crediting him with the two-level reduction he

received in 2009, the guidelines would call for a range of 262

to 327 months for Count One followed by a 60-month term for

Count Six.   See ECF No. 191 at 8; ECF No. 348 at 11-12, 14-15;

see also U.S.S.G. §§ 2D1.1(a)(3), (c)(4), 2K2.4, 3B1.1(a),

5G1.2(a) (2000); U.S.S.G. ch. 5 pt. A (2000).


           The government states that it believes a sentence

reduction is appropriate in this case.        See ECF No. 392 at 9.

Operating under the belief that the recalculated guidelines

range for Count One is 262 to 327 months, the government further

states that a term within this range for Count One followed by a

60-month consecutive term for Count Six would be appropriate in

light of the § 3553(a) factors.       See id.




                                    13
    Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 14 of 18 PageID #: 824



              The court concludes that the reduced sentence

requested by the defendant and not opposed by the government is

appropriate under the circumstances of this case.              The court

notes that, in light of the pre-Booker imposition of the

defendant’s original sentence and the 2009 modification, which

did not allow for consideration of a variant sentence, see

U.S.S.G. § 1B1.10(b)(2) (2008), these First Step Act proceedings

are among the first in which the court has had an opportunity to

consider the propriety of a downward variance from Count One’s

guidelines range.       Having considered the § 3553(a) factors,

including the defendant’s sanction-free custody of over 21

years, the court finds that an aggregate term of 322 months’

imprisonment – comprised of a 262-month term for Count One,

which represents a downward variance from the recalculated

guidelines range, followed by a consecutive 60-month term for

Count Six, which is the recalculated guidelines term – is

sufficient, but not greater than necessary, to meet the goals of

sentencing in view of the policy goals animating the First Step

Act. 9




9 Both parties have stated that the court need not conduct a
plenary resentencing before deciding the extent of any sentence
reduction. See ECF No. 387 at 4 n.1; ECF No. 392 at 1, 5-7.



                                       14
 Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 15 of 18 PageID #: 825



B.     Compassionate Release


            In addition to relief under § 404 of the First Step

Act, the defendant, both through counsel and in his pro se

motion, asks the court to reduce his sentence of imprisonment by

ordering his immediate release, pursuant to § 3582(c)(1)(A)(i).

See ECF No. 390; ECF No. 393.       In support of his request, the

defendant cites the threat that COVID-19 poses to inmates

incarcerated in federal prisons.         See ECF No. 390 at 1-3.     He

states that the conditions in the federal prisons prevent him

and other prisoners from following recommended guidance for

preventing the spread of COVID-19 among prisoners, and that the

efforts of the Bureau of Prisons (“BOP”) to manage the pandemic

has been ineffective.     See id. at 1-3.      He further states that

he has underlying health conditions – asthma and hypertension –

that, according to the Centers for Disease Control and

Prevention, place him at higher risk from COVID-19.           See id. at

4-5.    The defendant has also explained his plans to reside with

family and to maintain employment once released.          See ECF No.

393.


            The defendant’s counsel states that the defendant

informed counsel that he sought relief from the BOP and was

denied.    See ECF No. 390 at 1 n.1.       The defendant provides no

other information or substantiating records demonstrating that


                                    15
 Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 16 of 18 PageID #: 826



he appropriately exhausted administrative remedies before

seeking relief from the court.


           As counsel observes, the defendant reported to the

probation office at the time his PSR was prepared that he

suffers from asthma.     See ECF No. 348 at 16.       And counsel states

that the defendant informed counsel that he has been diagnosed

with hypertension.     See ECF No. 390 at 5.      However, the

defendant has provided no medical records or other documentation

to substantiate these medical conditions.


           With respect to the defendant’s arguments concerning

the COVID-19 pandemic, the court notes that, as of September 3,

2021, the BOP reports that FCI Milan, the facility where the

defendant is incarcerated, has, out of 1,346 total inmates, no

confirmed active cases of infection, and only four confirmed

active case of infection for staff.        See Federal Bureau of

Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/

(last visited September 3, 2021).        The court further notes that

the BOP also reports that 741 inmates and 160 staff at FCI Milan

have received full COVID-19 vaccine inoculations.           See id.


           The court finds that, under the circumstances, the

defendant has not shown himself to be at undue risk from COVID-

19, has not shown substantial diminishment of his ability to

provide self-care in the environment of the correctional


                                    16
     Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 17 of 18 PageID #: 827



facility, and has not presented extraordinary and compelling

reasons meriting the relief he seeks under § 3582(c)(1)(A)(i). 10


                                 III. Conclusion


                For the foregoing reasons, it is ORDERED that:


         1.    the defendant’s pro se letter-form motion for

               appointment of counsel (ECF No. 382) be, and hereby it

               is, granted nunc pro tunc;


         2.    the defendant’s duplicate pro se letter-form motion

               for appointment of counsel (ECF No. 384) be, and

               hereby it is, denied as moot;


         3.    the defendant’s pro se letter-form motion for

               compassionate release (ECF No. 393) be, and hereby it

               is denied to the extent it seeks immediate release

               pursuant to § 3852(c)(1)(A)(i) and granted to the

               extent it seeks a reduction in sentence pursuant to §

               404 of the First Step Act; and




10To the extent the defendant argues that the COVID-19-related
circumstances he addresses should inform the court’s
consideration of whether and to what extent § 404 relief should
be granted, see ECF No. 390 at 5, the court has considered those
circumstances and finds that the sentence reduction discussed in
Part II.A, supra, remains appropriate.



                                        17
     Case 2:00-cr-00130 Document 394 Filed 09/03/21 Page 18 of 18 PageID #: 828



         4.    the defendant’s previously imposed sentence be, and

               hereby it is, modified as follows:         The defendant is

               to be imprisoned for a total term of 322 months,

               consisting of a 262-month term as to Count One and a

               20-year term as to Count Five, to run concurrently,

               with credit for time served, and a 60-month term as to

               Count Six, with credit for time served, to run

               consecutively to the Count One and Count Five terms. 11


               The Clerk is directed to transmit copies of this

memorandum opinion and order to the defendant and all counsel of

record.


                                             ENTER: September 3, 2021




11It is the court’s intention that any amount of time the
defendant has served as to Count One beyond the reduced 262-
month term, taking into account any good time credits, be
credited to the consecutive 60-month term for Count Six.



                                        18
